DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryoo et al. (US 2017/0154566)
Regarding claim 22:
A display, comprising: 
an array of pixels formed within an active area (paragraph 37: active area AA); 
an inactive region at least partially surrounded by the active area, wherein the inactive region has a border region that is non-overlapping with the active area (paragraph 38: opening area HLA, as per the embodiment of Figs. 5-7); 
first routing lines that extend in a first direction across the display and that extend into the border region of the inactive region (Fig. 5: data lines D3-D8, where they are in the border region as seen in Fig. 6); and 
second routing lines that extend in a second direction across the display and that do not extend into the border region of the inactive region, wherein each routing line in the second routing lines is coupled to pixels in the array on opposing sides of the inactive region (Fig. 5: gate lines G2-G5, where they are outside border region HLA1 as seen in Fig. 7).
Regarding claim 23:
Ryoo discloses:
wherein the second direction is perpendicular to the first direction (as seen in Fig. 5).
Regarding claim 24:
Ryoo discloses:
wherein the first routine lines comprise data lines, and wherein the second routing lines comprise gate lines (as per paragraph 59 and shown in the figures).
Regarding claim 27:
Ryoo discloses:
wherein the second routing lines are formed using a source-drain metal routing layer (that the lines are metal follows from paragraph 92; that they are connected to the drain from paragraph 66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0197949) in view of Lee et al. (US 2020/0013842)
	Regarding claim 15:
	Kim discloses:
A display, comprising: 
display pixels formed in an active area (shown in Fig. 23); 
an inactive region at least partially surrounded by the active area (the cutout shown in Fig. 23 between AA1 and AA2); 
a first routing segment coupled to a first group of the display pixels formed in a first portion of the active area on a first side of the inactive region (e.g., Fig. 23 line E1i); 
a second routing segment coupled to a second group of the display pixels formed in the first portion of the active area on the first side of the inactive region (e.g., Fig. 23 line E1i+1), wherein the first and second routing segments are connected at a node via a shorting segment (as seen in Fig. 23); and 
a merged segment that is connected to the node and that is routed by the inactive region (Fig. 23: CNL1k).
Kim does not disclose:
“an additional inactive region separate from the inactive region and at least partially surrounded by the active area;”
where the merged segment is also routed by “the additional inactive region.”
Lee discloses: 
an additional inactive region separate from the inactive region and at least partially surrounded by the active area (e.g., Fig. 4: R1 and R2)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim the elements taught by Lee.
The rationale is as follows:
Kim and Lee are directed to the same field of art.
Kim shows an inactive region but has little details about it.
Lee shows an inactive region (NDA1 in Fig. 4) may actually be made up of multiple inactive regions (R1 and R2 in Fig. 4). This allows multiple electronic components to be included in the display (e.g., paragraph 50). This is a known improvement one of ordinary skill in the art could have included with predictable results.
Kim in view of Lee discloses:
where the merged segment is also routed by the additional inactive region (if they are both in a single area as shown in Lee Fig. 4 the routing of Kim is perfectly applicable. Note that Lee also has embodiments where lines are routed by both, e.g., Fig. 13).
Regarding claim 16:
Kim in view of Lee discloses:
a third routing segment coupled to a third group of the display pixels formed in a second portion of the active area on a side of the inactive region (this is E2i in Kim Fig. 23); and a fourth routing segment coupled to a fourth group of the display pixels formed in the second portion of the active area on the second side of the inactive region (E2i+1 in Fig. 23), wherein the third and fourth routing segments are connected to the merged segment at a fanout node (as can be seen in the figure).
Regarding claim 17:
Kim in view of Lee discloses:
wherein the first routing segment and the third routing segment are coupled to the same row of display pixels (as seen in Kim Fig. 23: E1i and E2i are the saw row).
Regarding claim 18:
Kim in view of Lee discloses:
wherein the first routing segment is parallel to the second routing segment (as seen in Kim Fig. 23 E1i and E1i+1 are parallel).
Regarding claim 19:
Kim in view of Lee discloses:
wherein the first group of display pixels and the second group of display pixels correspond to adjacent rows of display pixels in the active area (as seen in Kim Fig. 23).
Regarding claim 20:
Kim in view of Lee discloses display circuitry as discussed above.
Kim in view of Lee does not disclose:
“wherein the first group of display pixels and the second group of display pixels correspond to non-adjacent rows of display pixels in the active area.”
Kim only shows two rows. However, it nonetheless would have been obvious to one of ordinary skill at the time the application was filed to include a third row connected the same way – in which case the first and third would be non-adjacent.
The rationale is as follows:
In an earlier embodiment, Kim discloses (e.g., paragraph 103, 107, etc.) that “the…number of control lines including in the first gate control lines may be variously changed.”
Given that Kim discloses this number can be changed, changing it to three from two is obvious. One of ordinary skill in the art could have done this with predictable results.
Regarding claim 21:
Kim in view of Lee discloses:
wherein the inactive region has a tapered shape that is optimized to increase the size of the active area around the inactive region (it could as per Kim Fig. 3).

Allowable Subject Matter
Claims 1-2, 4-5, and 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1:
The closest prior art of record, Kim, does not teach or suggest every element of the claims in combination as follows.
Claim 1
Kim
Display circuitry, comprising:

a first row of display pixels formed in an active area;
shown in Fig. 23
a second row of display pixels formed in the active area;
shown in Fig. 23
an inactive region within the active area;
the cutout shown in Fig. 23 between AA1 and AA2
a display driver circuit configured to output a control signal onto a first row control line coupled to the first row of display pixels and to output the control signal onto a second row control line coupled to the second row of display pixels, wherein the first and second row control lines are merged into a segment that is routed by the inactive region across a first side of the inactive region; and 
shown in Fig. 23, where, e.g., the first row control line is E1i and the second E1i+1; they merge in control line CN1k as per the figure; and both are fed by ESTk as seen in the figure
an additional display driver circuit configured to output an additional control signal onto a third row control line coupled to the first row of display pixels and to output the additional control signal onto a fourth control line coupled to the second row of display pixels, wherein the third and fourth row control lines are merged into an additional segment that is routed by the inactive region across a second side of the inactive region that is opposite the first side.
Not shown in Fig. 23 of Kim. Note that Kim does have an additional display driver circuit, e.g., ESTk+1 that outputs signals onto a third and fourth control line, but they are coupled to the third and fourth row of pixels, not the first and second. Kim also has embodiments (e.g., Fig. 21) with multiple control lines coupled to the first and second row of pixels, but this embodiment does not have merged segments as per the other requirements of the claim. Kim also has an embodiment where lines are routed to opposite sides of the inactive region (Fig. 31) but it too does meet all the requirements of the claim including multiple control lines connected to each row of pixels.


	Therefore although most or all elements of the claim are individually disclosed in Kim, their combination together does not follow from Kim. It is the total combination of elements in the claim that render it allowable over the prior art of record.
	Regarding claims 2, 4-5, and 7-15:
	They are dependent on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694